Citation Nr: 1818134	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-17 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a dental condition, for compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to March 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

In March 2017, the Veteran was afforded a personal hearing before the undersigned.  

In August 2017, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

A claim of service connection for a dental condition is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the service connection claim for compensation purposes and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental condition for the purpose of compensation.  The claim of service connection for a dental condition for the purpose of obtaining VA outpatient dental treatment is REFERRED to the agency of original jurisdiction (AOJ) for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of service connection for a dental condition should be remanded for additional development and consideration.

Previously, the Board remanded the issue of entitlement to service connection for a dental condition in order to obtain a VA examination.  In October 2017, the Veteran was afforded a VA examination, which the Board finds is inadequate as the examiner failed to provide an adequate findings on physical examination.  Specifically, it was noted during VA treatment in May 2017 that the Veteran was missing the left front tooth and the right front tooth was loose; however, there was no mention of this in the VA examination report.  Furthermore, no medical history was reported and the examiner did not address the Veteran's complaints of pain in the area of the documented inservice trauma, which caused injury to his two front teeth.  

In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony as well as an adequate physical examination is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).


Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with an appropriate examination by an examiner who has not previously examined the Veteran to determine whether any previously or currently diagnosed dental condition is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claim file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

Based on the clinical examination that documents all dental abnormalities, a review of the evidence of record, and with consideration of the Veteran's statements, including complaints of pain in the area of his inservice trauma, the examiner must provide an opinion as to whether any currently or previously diagnosed dental disability, including any neurological disorders, are related to his military service, including the documented inservice trauma to teeth 9 and 10.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




